Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Case No. 20-cv-00977-PAB-SKC


  JESUS MARTINEZ, and
  CHAD HUNTER,

        Plaintiffs, on their own and on behalf of a class of similarly situated persons,

  v.

  STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

        Defendant.


                                          ORDER


        This matter is before the Court on the parties’ Joint Supplement to Joint Motion

  for Preliminary Approval of Class Action Settlement [Docket No. 101]. The Court

  ordered the parties to supplement their Joint Motion for Preliminary Approval of Class

  Action Settlement [Docket No. 96] in order to address whether past and future inmates

  of the Weld County Jail (“WCJ”) should be included in the class definition, the address

  where objections should be mailed, and the locations for posting notice of the proposed

  settlement in the WCJ in English and Spanish. Docket No. 100 at 23.

  I. ANALYSIS

        A. Definition of Class

        The parties proposed class definition includes past and future inmates of the

  WCJ. Docket No. 96 at 9. The Court identified issues with how the proposed notice

  would reach past inmates and how released inmates would benefit from the settlement
Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 2 of 6




  agreement’s proposed injunctive relief. Docket No. 100 at 7. In the supplement, the

  parties agree that past inmates should be removed from the class definition. Docket

  No. 101 at 3. The Court finds that withdrawing past inmates from the proposed class

  cures the issues identified.

         The Court also identified issues with future inmates, noting that the parties did

  not indicate how notice would reach future inmates and that “it is unclear to the Court

  why the class definition requires the inclusion of future inmates when the proposed

  relief extends for a defined period of time and covers all medically vulnerable inmates

  during that time.” Docket No. 100 at 6, 8.

         The Court finds that the parties’ supplement provides sufficient justification for

  the inclusion of future inmates in the proposed class. See Docket No. 101 at 3-5.

  Regarding the Court’s concern about how notice would reach future class members, the

  parties indicate that future members will be given notice of the consent decree within a

  reasonable time after being booked into the WCJ. Id. at 5. The parties also state that,

  despite the temporally limited nature of the consent decree, the inclusion of future

  inmates is necessary because it provides defendant with a “critical safeguard” against

  claims for injunctive relief by future inmates that differ from the relief set forth in the

  proposed consent decree. Id. The Court finds that the inclusion of future medically

  vulnerable inmates in the consent decree is appropriate.

         B. Recipient of Objections

         The Court ordered the parties to identify someone other than the Clerk of Court

  to receive any objections to the proposed settlement. Docket No. 100 at 7-8. The



                                                 2
Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 3 of 6




  parties have identified one of plaintiffs’ counsel, Daniel D. Williams, as that person.

  Docket Nos. 101 at 6; 101-1 at 4; 101-2 at 4. T he Court finds that Mr. Williams is an

  appropriate person to receive any objections.

         C. Location of Notice Posting

         The Court ordered the parties to provide greater detail about how notice would

  be communicated to class members within the WCJ, including those who may have

  been inadvertently placed in the wrong area of the WCJ. Docket No. 100 at 20. The

  parties’ supplement states that the proposed notice will be uploaded to the WCJ’s jail-

  wide television system in both English and Spanish. Docket No. 101 at 7. Each pag e

  of the proposed notice will be shown in English and Spanish for two minutes every day

  during the course of the daily inmate video briefing with a once-through repeat,

  meaning that the proposed notice will be posted for 32 minutes each day during the

  notice period. Id. The parties do not define the notice period, but the Court construes it

  to mean the period of time between the entry of this order and the date of the Fairness

  Hearing.

         The video broadcast will inform inmates that a paper copy of the notice is

  available for review upon request at the guard station in each housing unit, and each

  guard station will contain an English and Spanish version of the notice. Id. The parties

  state that, once the consent decree is entered, the W CJ will modify this practice to have

  the consent decree take the place of the notice found in the housing unit guard station

  and the morning briefing will inform inmates that the guard station has a copy of the

  consent decree. Id. The Court determines that this method of proposed notice cures



                                               3
Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 4 of 6




  the earlier defects. The Court finds that the notice procedures are designed to

  reasonably apprise class members of the proposed settlement. See Fed. R. Civ. P.

  23(e)(1)(B).

  II. CONCLUSION

          The Court held in abeyance a decision on the motion for preliminary approval

  [Docket No. 96] to allow the parties to supplement their motion. Docket No. 100 at 23.

  The supplemental brief filed by the parties has cured the defects identified by the Court,

  as explained above. Accordingly, it is

          ORDERED that the Joint Motion for Preliminary Approval of Class Action

  Settlement, Certification of a Class and Appointment of Class Counsel, and Permission

  to Post Class Notice [Docket No. 96] is GRANTED. It is further

          ORDERED that the Proposed Consent Decree and Final Judgment [Docket No.

  96-1] is PRELIMINARILY APPROVED with regard to present and future medically

  vulnerable inmates. It is further

          ORDERED that the proposed class of all present and future medically vulnerable

  inmates housed in the Weld County Jail from April 7, 2020 through the COVID-19

  Emergency End Date is PRELIMINARILY CERTIFIED for the purposes of settlement.

  It is further

          ORDERED that plaintiffs’ attorneys are appointed class counsel. It is further

          ORDERED that a Fairness Hearing is set for February 12, 2021 at 3:30 p.m. by

  Video Teleconference (“VTC”) only. It is further




                                              4
Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 5 of 6




         ORDERED that the parties shall update the proposed notic e in English [Docket

  No. 101-1] and Spanish [Docket No. 101-2] to ref lect that the preliminary injunction is

  currently set to expire February 5, 2021, that the Fairness Hearing is set for February

  12, 2021 at 3:30 p.m. by VTC only, that class members must mail written objections by

  February 5, 2021, and that there are procedures f or an objector to connect to the

  Fairness Hearing. To connect to the Fairness Hearing, a class member should call 1-

  877-848-7030 and then enter 2001872#. Calling this telephone number will allow class

  members to listen to the Fairness Hearing, and when it is the appropriate time to raise

  any objections, the Court will unmute the line and permit class members to state

  objections. When the objections are over, the Court will mute the line again, though

  class members may continue to listen to the Fairness Hearing. Any class member who

  has submitted an objection in writing by the deadline set forth above may connect to the

  Fairness Hearing and be heard as to why the proposed settlement agreement should

  not be approved. Any class members who fails to object will be deemed to have

  waived the right to object to the proposed settlement agreement. It is further

         ORDERED that the parties update the Proposed Consent Decree and Final

  Judgment [Docket No. 96-1] to reflect that the proposed class does not include past

  inmates, to revise the case caption, to amend the definition of “plaintiffs.” The parties

  shall then file the updated document with the Court. It is further




                                               5
Case 1:20-cv-00977-PAB-SKC Document 102 Filed 12/29/20 USDC Colorado Page 6 of 6




        ORDERED that the parties shall post the updated notice in English [Docket No.

  101-1] and Spanish [Docket No. 101-2] in the W CJ in the matter described in the

  parties’ Joint Supplement [Docket No. 101].


        DATED December 29, 2020

                                                BY THE COURT:



                                                __________________________
                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




                                            6
